EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eustace Isidore on 3/10/2022.

The application has been amended as follows: 

1. (Currently amended) An information handling system (IHS) having a main power operating mode that provides power for all components of the IHS to be operational and a lower power, auxiliary power (vAUX) mode that provides only sufficient power for operating a plurality of low power consuming (LPC) components, the IHS comprising:
a host system comprising a host processor; 
a device communicatively coupled to the host system via a first peripheral component interconnect (PCI) slot, the device being a high power consuming (HPwrC) device that operates only while the IHS is in the main power operating mode; 
a Virtual Ethernet Bridge (VEB) communicatively coupled via at least one high bandwidth connector to the HPwrC device and communicatively coupled to a second PCI slot via a first-type connector, wherein the VEB is included in the LPC components; 
a controller communicatively coupled to the VEB via a first communication path having lower bandwidth connections comprising the first-type connector and the second PCI slot and a next connector between the second PCI slot and the controller, the controller further communicatively coupled to the VEB via a second communication path having higher bandwidth connecting cables, wherein the controller is one of the LPC components and completes, while the IHS is in the vAUX 
(i) discovery, management, and configuration of the VEB; and 
(ii) verification and configuration of the second communication path to provide management interfacing with and configuration of the VEB and the HPwrC device to enable selective routing and pass-through functionality for controller-provided and controller-received traffic over the second communication path through the VEB, the configuration of the second communication path comprising configuring an intermediate device; and 
[[an]]the intermediate device, wherein the intermediate device [[that]] is [[a]] communicatively coupled within the second communication path between the VEB and the controller, the intermediate device connected to the VEB via a third-type connector and the intermediate device connected to the controller via a second-type connector, the intermediate device enabling translation services between a first communication protocol and a second communication protocol respectively supported by the third-type and second-type connectors.
2. 	(Original)	The IHS of claim 1, wherein the VEB is configured to selectively: forward, via the second communication path, to the controller, traffic addressed to a MAC address of the controller and received from a connected network; forward other received traffic to the device; and forward to the device via the at least one high bandwidth communication path, any incoming traffic  intended for the device, including controller-provided management instructions and configuration data and incoming network-originating traffic.

3. 	(Original)	The IHS of claim 1, wherein the controller, while the IHS is in the vAUX operating mode:
initiates, on the first communication path, a discovery operation to discover devices connected to each PCI slot in the IHS;
identifies when a supported VEB responds to the discovery operation; and
in response to identifying the supported VEB, performs configuration of the supported VEB to enable sideband communication over the first communication path with the supported VEB.

4. 	(Previously presented) The IHS of claim 3, wherein to enable sideband communication over the first communication path, the controller:
configures an uplink port on the VEB;
collects information about the VEB, the information comprising a VEB MAC address and capabilities of the VEB; and
sets a virtual local area network (VLAN)/medium access control (MAC) filter rule for network controller sideband interface (NC-SI) pass-through traffic in the VEB.

5. 	(Previously presented) The IHS of claim 1, wherein, during the vAUX operating mode: 
the VEB transmits to the controller, via the second communication path, link layer discovery protocol (LLDP) packets containing an LLDP-embedded MAC address for the VEB; and
the controller: 
receives the LLDP packets from the VEB via the second communication path;
verifies the second communication path with the VEB by comparing the LLDP-embedded MAC address within the received LLDP packets with a VEB MAC address received via the first communication path; and
in response to verifying the second communication path, configures network controller sideband interface (NC-SI) pass-through on the second communication path with the VEB.

6. 	(Original)	The IHS of claim 1, wherein further, the controller provides failover of management traffic, wherein the controller: 
monitors an uplink status of the VEB via the low bandwidth, first communication path; and 
in response to a primary outbound port losing a link to an external network, changes the primary outbound port for controller traffic to a secondary outbound port.

7. 	(Currently amended) The IHS of claim 1, 
wherein the intermediate device is a small capacity NIC, the second-type connector is a reduced media-independent interface (RMII) based transport (RBT) cable, and the controller, in response to discovering the VEB following auxiliary power on:
		identifies a presence of the device with sideband enablement in the first PCI slot;
initiates operations to verify, with tunneled NC-SI commands, correct placement and configuration of the RBT cable; 
confirms a slot position of the VEB;
identifies which adapter of multiple adapters attached to the IHS that the controller will use to connect to an external network; and
configure, via the RBT cable, the intermediate device for NC-SI pass-through, the configuring including providing link parameters and a management MAC address of the controller.

8. 	(Previously presented) The IHS of claim 1, wherein the controller, in response to the IHS being placed in main power operating mode: 
enumerates each PCI-slot installed device in the IHS; 
detects a management interface of the device;
polls for additional sensors that can be polled over the first-type connectors to enable closed loop thermal solutions; 
initiates management operations of the VEB and the device from the controller;
identifies devices that support only thermal reporting over the first communication path; and
in response to determining that the device supports only thermal reporting over the first communication path, sends NC-SI management commands to the VEB as pass-through traffic using an alternative Ethertype, whereby the NC-SI management commands pass through [[the]]an intermediate device and are routed by the VEB to the device for management and configuration of the device.  

9.	(Original)	The IHS of claim 8, wherein:
the second communication path comprises at least one Ethernet connection between the controller and the VEB; and 
the controller: 
controls and monitors the device via the at least one Ethernet connection;  
performs debugging of the device via the at least one Ethernet connection; and 
configures directional flows on the device to allow traffic to flow through to the host system when host-to-controller pass-through communication is required.

10.	(Currently amended) A method for enabling network controller sideband interface (NC-SI) shared LAN on motherboard (LOM) and management of an information handling system (IHS) having at least one high power consumption (HPwrC) device and a Virtual Ethernet Bridge (VEB) coupled to a first peripheral component interconnect (PCI) slot, the IHS also having a main power operating mode that provides power for all components of the IHS to be operational and a lower power, auxiliary power (vAUX) mode that provides only sufficient power for operating a plurality of low power consuming (LPC) components including the VEB, the method comprising:
initiating, by a controller of the IHS during an auxiliary power (vAUX) operating mode, a discovery operation to identify which devices are connected to peripheral component interconnect (PCI) slots in the IHS;
identifying, by the controller, when the VEB provides a response on a first communication path linked to the PCI slots, which response indicates that the VEB is communicatively connected to the controller via the first communication path from the first PCI slot using a first type low bandwidth connector;
identifying, by the controller, that a HPwrC device with sideband enablement is present in a second PCI slot[[s]], the VEB communicatively coupled via at least one high bandwidth connector to the HPwrC device; and
in response to identifying the VEB is communicatively connected to the controller via the first communication path having lower bandwidth connections:
configuring, via the first communication path, an uplink port on the VEB;
collecting information about the VEB, the information comprising a VEB MAC address and capabilities of the VEB;
configuring flows for NC-SI pass-through in the VEB; and
configuring an intermediate device within a second communication path between the controller and the VEB, the configuring comprising configuring the intermediate device for NC-SI pass-through, including link parameters and a management MAC address, wherein the controller is also communicatively coupled to the VEB via the second communication path having higher bandwidth connecting cables, and the controller is one of the LPC components and completes, while the IHS is in the 
wherein the intermediate device is [[a]] communicatively coupled within the second communication path between the VEB and the controller, the intermediate device connected to the VEB via a third-type connector and the intermediate device connected to the controller via a second-type connector, the intermediate device enabling translation services between a first communication protocol and a second communication protocol respectively supported by the third-type and second-type connectors.
 


11.	(Original)	The method of claim 10, wherein configuring flows for the NC-SI pass-through further comprises:
initiating, on the first communication path while the IHS is in the vAUX operating mode, a discovery operation to discover devices connected to each PCI slot in the IHS;
identifying when a supported VEB responds to the discovery operation; and
in response to identifying the supported VEB, performing configuration of the supported VEB to enable sideband communication over the first communication path with the supported VEB, by:
configuring an uplink port on the VEB;
collecting information about the VEB, the information comprising a VEB MAC address and capabilities of the VEB; and
setting a virtual local area network (VLAN)/medium access control (MAC) filter rule for NC-SI pass-through traffic in the VEB.

12. 	(Previously presented) The method of claim 11, wherein, the intermediate device is connected to the controller via the second-type connector with corresponding first transmission protocol, and configuring the intermediate device comprises: 
receiving, from the VEB via the second communication path, link layer discovery protocol (LLDP) packets containing an LLDP-embedded MAC address for the VEB;
verifying that the second-type cable along the second communication path is correctly placed within a port of the discovered VEB that was configured by the controller, the verifying comprising comparing the LLDP-embedded MAC address within the received LLDP packets with the VEB MAC address received via the first communication path; and
in response to the LLDP-embedded MAC address matching the VEB MAC address, configuring, via the second-type cable, the intermediate device for network controller sideband interface (NC-SI) pass-through traffic to the VEB.

13. 	(Original)	The method of claim 10, further comprising providing failover of management traffic by: 
monitoring, by the controller, an uplink status of the VEB over the low bandwidth, first communication path; and 
in response to a primary outbound port losing a link, changing the primary outbound port for controller traffic to a second outbound port. 
 
14. 	(Currently amended)	The method of claim 10, wherein, in response to the IHS being placed in main power operating mode, the method comprises: 
enumerating each connected device in one of the [[a]] PCI slots in the IHS; 
detecting a management interface of the device;
identifying whether the connected device provides only thermal reporting over the first communication path; and
in response to determining that the connected device provides only thermal reporting over the first communication path, sending NC-SI frames to the VEB as pass-through traffic by using an alternative Ethertype on the second communication path, wherein the NC-SI frames pass through the intermediate device and are routed by the VEB to either an external network address or to the device based on a destination address provided within the NC-SI frames.

15. 	(Currently amended)	The method of claim 10 wherein the intermediate device is a small capacity NIC, the second-type connector is a reduced media-independent interface (RMII) based transport (RBT) cable, and, in response to identifying the VEB following auxiliary power on, the method further comprises:
identifying a presence of the device with sideband enablement in the first PCI slot;
initiating operations to verify, with tunneled NC-SI commands, correct placement and configuration of the RBT cable;
	configuring, via the RBT cable, the intermediate device for NC-SI pass-through, the configuring including providing link parameters and a management MAC address of the controller;
confirming a slot position of the VEB; and
identifying which adapter of multiple adapters attached to the IHS that the controller will use to connect to an external network. 

16.	(Currently amended) A controller of an information handling system (IHS) having a main power operating mode that provides power for all components of the IHS to be operational and a lower power, auxiliary power (vAUX) mode that provides only sufficient power for operating a plurality of low power consuming (LPC) components, the controller comprising:
a memory having stored thereon a discovered Virtual Ethernet Bridge (VEB) configuration module (VCM); and 
a service processor communicatively coupled to the memory and that, while the IHS is in an auxiliary power (vAUX) operating mode, executes the VCM, which configures the controller to:
initiate, during the 
identify when a VEB responds on a first communication path linked to a first PCI slot, which response indicates that the VEB is communicatively connected to the controller via the first communication path from the PCI slot using a low bandwidth, first type connector; 
identify that a HPwrC device with sideband enablement is present in a second 
in response to identifying the VEB is communicatively connected to the controller via the first communication path having lower bandwidth connections:
configure, via the first communication path, an uplink port on the VEB;
collect information about the VEB, the information comprising a VEB MAC address and capabilities of the VEB;
set a virtual local area network (VLAN)/medium access control (MAC) filter rule to configure flows for network controller sideband interface (NC-SI) pass-through in the VEB; and
configure an intermediate device within a second communication path between the controller and the VEB, the configuring comprising configuring the intermediate device for NC-SI pass-through, including link parameters and a management MAC address;
wherein the controller is also communicatively coupled to the VEB via the second communication path having higher bandwidth connecting cables, and the controller completes, while the IHS is in an auxiliary power (vAUX) mode: (i) discovery, management, and configuration of the VEB; and (ii) verification and configuration of the second communication path to provide management interfacing with and configuration of the VEB and the HPwrC device to enable selective routing and pass-through functionality for controller-provided and controller-received traffic over the second communication path through the VEB; and
wherein the intermediate device is a communicatively coupled within the second communication path between the VEB and the controller, the intermediate device connected to the VEB via a third-type connector and the intermediate device connected to the controller via a second-type connector, the intermediate device enabling translation services between a first communication protocol and a second communication protocol respectively supported by the third-type and second-type connectors.

17. 	(Original)	The controller of claim 16, wherein, the intermediate device is connected to the controller via a second-type connector with corresponding first transmission protocol, and configuring the intermediate device comprises the VCM configuring the controller to: 
receive, from the VEB via the second communication path, link layer discovery protocol (LLDP) packets containing an LLDP-embedded MAC address for the VEB;
verify that the second-type connector along the second communication path is correctly placed within a port of the discovered VEB that was configured by the controller, by comparing the LLDP-embedded MAC address within the received LLDP packets with the VEB MAC address received via the first communication path; and
in response to the LLDP-embedded MAC address matching the VEB MAC address, configure, via the second-type connector, the intermediate device for NC-SI pass-through traffic to the VEB.

18. 	(Original)	The controller of claim 16, wherein the VCM configures the controller to provide failover of management traffic, wherein the controller: 
monitors an uplink status of the VEB over the low bandwidth, first communication path; and 
in response to a primary outbound port losing a link, changes the primary outbound port for controller traffic to a second outbound port.

19. 	(Original)	The controller of claim 16, wherein, in response to the IHS being placed in main power operating mode, the VCM configures the controller to: 
enumerate each connected device in a PCI slot in the IHS; 
detect a management interface of the device;
identify whether the connected device provides only thermal reporting over the first communication path; and
in response to determining that the connected device provides only thermal reporting over the first communication path, send NC-SI frames to the VEB as pass-through traffic by using an alternative Ethertype on the second communication path, wherein the NC-SI frames pass through the intermediate device and are routed by the VEB to either an external network address or to the device based on a destination address provided within the NC-SI frames.

20. 	(Currently amended)	The controller of claim 16, wherein the intermediate device is a small capacity NIC, the second-type connector is a reduced media-independent interface (RMII) based transport (RBT) cable, and, in response to identifying the VEB following auxiliary power on, the VCM configures the controller to:
identify a presence of the device with sideband enablement in the first PCI slot;
initiate operations to verify, with tunneled NC-SI commands, correct placement and configuration of the RBT cable;
configure, via the RBT cable, the intermediate device for NC-SI pass-through, the configuring including providing link parameters and a management MAC address of the controller;
confirm a slot position of the VEB; and
identify which adapter of multiple adapters attached to the IHS that the controller will use to connect to an external network. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 10, and 16, the instant claims include details, including the structure of the first and second communication paths and the two operating modes (main power operating mode that provides power for all components and a lower power, vAUX mode that provides only sufficient power for LPC components (which includes the controller and the VEB).  The prior art of record, Koenen in view of Butcher, as applied in the Office Action mailed 10/26/2021, fails to fairly teach or suggest the structure as claimed.  For instance, in Koenen, the disclosure presents the use of power over Ethernet to provide power from an external source (Koenen: Abstract).  Further, the specific details of the first and second paths, including the relative speeds of the paths and the specific connections between the components are not fairly taught by the prior art of record in view of the instant claims, as a whole..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444